
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10


Coldwater Creek Inc.

Notice of Grant of Stock Unit


        Notice is hereby given of the grant of the following stock units (the
"Stock Units") relating to shares of the Common Stock of Coldwater Creek Inc.
(the "Corporation"):

        Grantee:    «FirstName»«LastName»

        Grant Date:    «GrantDate»

        Vesting Commencement Date:    «VestingCommDate»

        Number of Stock Units Covered by Grant:    «NumberOptionShares»

        You understand and agree that the Stock Units are granted subject to and
in accordance with the terms of the Coldwater Creek Inc. 1996 Stock Option/Stock
Issuance Plan, as amended (the "Plan") and the attached Stock Unit Agreement.
You further agree to be bound by the terms of the Plan and the terms of the
Stock Units as set forth in the attached Stock Unit Agreement.

        Date: «Date»


 
 
Coldwater Creek Inc.
 
 
By:
 


--------------------------------------------------------------------------------

    Title:   Chairman/CEO
 
 
Grantee
 
 
Address:
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

ATTACHMENT

        Stock Unit Agreement

This is not a stock certificate or a negotiable instrument.

--------------------------------------------------------------------------------



COLDWATER CREEK INC.
1996 STOCK OPTION/STOCK ISSUANCE PLAN

STOCK UNIT AGREEMENT

Stock Unit Transferability   This grant is an award of stock units in the number
of units set forth on the cover sheet, subject to the vesting conditions
described below ("Stock Units"). Your Stock Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Stock Units be made subject to execution, attachment or similar process.
Exercise Schedule
 
[To be determined]
Corporate Transaction or Change in Control
 
[To be determined]
Delivery of Stock Pursuant to Units
 
A certificate for the shares of Common Stock represented by your Stock Unit
Agreement shall be delivered to you, or to your eligible beneficiary or your
estate, on the date on which all of your Stock Units have vested; provided,
that, if your Service terminates before the date all of your Stock Units have
vested, you will instead be delivered a certificate for the vested portion of
the shares of Common Stock represented by your Stock Unit Agreement.
 
 
Notwithstanding the preceding paragraph:
 
 
•
 
If you are a "key employee" within the meaning of Section 409A of the Code and
shares would otherwise be delivered to you on account of your separation from
Service, then such shares shall not be delivered to you until six months after
your separation from Service; and
 
 
•
 
If the shares relating to the vested Stock Units would otherwise be delivered
during a period in which you are (i) subject to a lock-up agreement restricting
your ability to sell shares of Common Stock in the open market or
(ii) restricted from selling shares of Common Stock in the open market because
you are not then eligible to sell under the Corporation's insider trading or
similar plan as then in effect (whether because a trading window is not open or
you are otherwise restricted from trading), delivery of the shares related to
the vested Stock Units will be delayed until no earlier than the first date on
which you are no longer prohibited from selling shares of Common Stock due to a
lock-up agreement or insider trading plan restriction.          

2

--------------------------------------------------------------------------------




Withholding Taxes
 
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Common Stock under this grant.
In the event that the Corporation determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Corporation will have the right to: (i) require that you arrange such payments
to the Corporation, (ii) withhold such amounts from other payments due to you
from the Corporation or any Parent or Subsidiary, or (iii) cause an immediate
forfeiture of shares of Common Stock subject to the Stock Units granted pursuant
to this Agreement in an amount equal to the withholding or other taxes due.
No Employment or Service Contract
 
This Agreement does not give you the right to be retained or employed by the
Corporation (or any Parent or Subsidiary) in any capacity or for any period of
time. The Corporation (and any Parent or Subsidiary) reserves the right to
terminate your Service at any time and for any reason.
Shareholder Rights
 
You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Common Stock relating to the Stock Units has been
delivered to you.
Adjustments
 
In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
Idaho, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
Consent to Electronic Delivery
 
The Corporation may choose to deliver certain statutory materials relating to
the Plan in electronic form. By accepting this grant you agree that the
Corporation may deliver the Plan prospectus and the Corporation's annual report
and proxy statement to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to
receive, the Corporation would be pleased to provide copies. Please contact
Human Resources to request paper copies of these documents.
The Plan
 
The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the attached cover sheet and the Plan constitute the entire
understanding between you and the Corporation regarding this grant of Stock
Units. Any prior agreements, commitments or negotiations concerning this grant
are superseded. The Plan will control in the event any provision of this
Agreement or the attached cover sheet should appear to be inconsistent with the
terms of the Plan.

        By signing the cover sheet of this Agreement, you agree to all of the
terms and conditions described above and in the Plan.

3

--------------------------------------------------------------------------------





QuickLinks


Coldwater Creek Inc. Notice of Grant of Stock Unit
